J-A08023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    A.H.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    F.W., II                                   :
                                               :
                        Appellant              :   No. 1181 WDA 2021

               Appeal from the Order Entered September 9, 2021
    In the Court of Common Pleas of Venango County Civil Division at No(s):
                               CIV No. 237-2014


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                           FILED: July 11, 2022

        F.W., II (Father) appeals pro se from the orders, entered in the Court

of Common Pleas of Venango County, dated August 23, 2021, and September

9, 2021.1 After careful review, we quash, in part, and affirm, in part.

        Father and A.H. (Mother), have one child together, L.W. (born July

2021) (Child).       Father is incarcerated at SCI-Forest, where he is currently

serving a term of imprisonment of 14-30 years for two counts of aggravated

indecent assault.

        On March 10, 2014, Mother filed a custody complaint against Father.

On October 26, 2017, the court entered, as an order, a Custody Conciliator’s
____________________________________________


1 Mother has not filed a brief on appeal. Guardian ad litem for Child submitted
a letter to this Court indicating that she will not be filing a brief in the instant
appeal, but “respectfully submits that the orders issued by the [trial] court are
sufficiently supported by the transcript of the proceeding in the [trial] court,
and [that] the orders appealed should be affirmed.” Letter from Virginia G.
Sharp, Esquire, 1/20/22.
J-A08023-22



Final Report and Recommendation, granting Mother legal and primary physical

custody of Child and requiring Mother to take Child to see Father in prison “at

least once per month,” provided Father arranges gas money through his family

for Child’s transportation to the visits. Custody Conciliator Recommendation,

10/24/17, at 2; see Order of Court, 10/26/17 (order of court adopting

conciliator’s report and recommendation).

      Throughout the life of this custody case, Father has filed successive

petitions for contempt against Mother, alleging that she has repeatedly

violated the parties’ October 2017 custody arrangement by failing to take

Child to visit him in prison monthly and failing to ensure Child maintained

contact with him through the mail and over the telephone. On September 6,

2019, the trial court found Mother in contempt for “willfully and deliberately

violat[ing] the [parties’] operative [October 26, 2017] custody [o]rder[,]”

ordered that Mother “take [C]hild to see [Father] at least once per month

provided that [Father] arranges money for gas through his family,” Order,

9/6/19, and fined her $200.00. See 23 Pa.C.S.A. § 5323(g).

      On June 15, 2021, Father filed a “Praecipe for Pre[-]Trial Conference”

letter. On August 23, 2021, the court held a pre-hearing conference, before

the Honorable Paul H. Millin. At the hearing, Father expressed his concern

that Mother’s living situation was not stable for Child, that Mother’s boyfriends




                                      -2-
J-A08023-22



were volatile,2 and that Father is unable to monitor Child’s environment to

ensure his safety where Mother constantly moves and changes her contact

information. See N.T. Pre-Hearing Conference, 8/23/21, at 5-6. The court

suggested that Father have video conference calls with Child “[a]s long as

personal things aren’t brought up in conversations [and that] he not be grilled

about [M]other[.]”      Id. at 9.     Child’s counsel did not object to the court’s

suggestion. Ultimately, Mother and Father agreed that Child and Father would

resume twice weekly phone contact, via video conferencing, beginning in

September. The court concluded the conference by stating,

        Thank you. Then I’m going to say that we’ve – this order by
        agreement will settle the matter between the parties for
        the time being anyway. Custody is a continuing matter, if you
        have problems you can always come back to the [c]ourt. If you
        have something where something is putting [C]hild at risk[,] you
        need to reach out to an agency that has the ability to act quickly
        and do something about it. Child custody court is no place to do
        that. This is - - you might wait - - I have no idea how long you’re
        going to have to wait for a hearing or you would’ve had to wait for
        a hearing on this if we were unable to settle it. But if we can settle
        it[,] then that’s good because it’ll take quite a [] while to get a
        hearing.

Id. at 19 (emphasis added).3


____________________________________________


2 At the beginning of the hearing Father expressed his concern that Child was
in danger if he remained in Mother’s care. Mother has had several boyfriends
over the years, several of whom have criminal records. N.T. Pre-Hearing
Conference, 8/23/21, at 6.
3   The trial court orally placed the following order on the record:




                                           -3-
J-A08023-22



       On September 2, 2021, Father filed a “Pre-Trial Statement” and a

“Praecipe for Pre-Trial Conference,” maintaining that Mother has “consistently
____________________________________________


       All right. You listen while I dictate the order and make sure I get
       it right.

       And now this 23rd day of August 2021, this matter came before
       the [c]ourt for a pre-hearing conference on the child custody
       matter. [M]other appeared without counsel, [F]ather appeared
       without counsel via telephone from the State Correctional
       Institution in Forest County, Pennsylvania[.] Virginia Sharp,
       Esquire, attorney for [C]hild also appeared. [F]ather prepared a
       pre[-]trial statement, [M]other had not.

       After discussing the matter further as to what [F]ather wanted, he
       talked about regular visits with [C]hild at the prison. When
       informed that the [c]ourt would not order [M]other to transport
       the child to the prison[,] he amended his request to video-
       conference periodically and telephone calls on a regular basis. He
       stated that he could have two calls per week lasting no more than
       15 minutes. [M]other agreed that she would make [C]hild
       available for two calls per week as long as they were after 5:00
       p.m. and during Monday through Friday without any calls on the
       weekend[,] and the calls would not begin until September. As far
       as the video-conference is concerned, [M]other said she would
       need help in setting up the video-conference and [F]ather offered
       help from S[.]S[.,] who[m F]ather said would be in touch with
       [M]other to set up a time for establishing the videoconference. If
       video-conference is established, [M]other shall contact [F]ather
       and let him know what it is and how to initiate a video-conference
       call with [Child], which will also be limited to 15 minutes and will
       take [the] place of the phone visits.

       The Court notes [M]other is now residing with [C]hild in Erie
       County, Pennsylvania[,] and [F]ather is now residing at State
       Correctional Institution in Forest County, Pennsylvania.

       The parties agreed to cancel the current proposed
       hearing[,] as they have resolved the issues [F]ather had in
       question.

Id. at 20-21 (emphasis added).


                                           -4-
J-A08023-22



violated the [parties’ custody] order . . . [by] illegally relocat[ing C]hild outside

Venango County and this Commonwealth multiple times. [Mother] has placed

[C]hild in danger, failed to protect [C]hild from abuse by her previous

paramours while continuing to refuse to protect [C]hild from her abusive ex-

paramour, and has maintained an unstable transient household that is

detrimental to [C]hild’s well[]being.” Petitioner’s Pre-Trial Statement, 9/2/21,

at 1. In his petition, Father alleges that on August 23, 2021, “the parties

reached a tentative agreement . . . [and that the court’s August 23, 2021]

order does not reflect the agreement that the parties[] reached and [that it]

is statutorily infirm.”    Id. (emphasis added).         In response to Father’s

statement, the court entered the following order:

      The [c]ourt held a pre-trial conference on August 23, 2021. At
      that time, I asked [Father] what sort of relief he was seeking. He
      stated that he wanted in-prison visits with [Child] and telephone
      calls with [Child]. I told him that I would not order [M]other to
      transport [C]hild to the prison due to her economic situation and
      lack of vehicle[,] but if he could provide the transportation that it
      might be feasible.       He stated that he could not help with
      transportation. He asked about video calls and [M]other agreed
      to video calls if someone could show her how to do it, which was
      then set forth in an order dated August 23, 2021. That case is
      now closed by agreement of the parties. If [F]ather wants to
      pursue additional matters concerning [C]hild, [F]ather must file a
      petition setting forth the matters he wants the [c]ourt to address.

      [F]ather’s Praecipe for Pre-Trial Conference and Pre-Hearing
      Statement are stricken from the record.

Order of Court, 9/9/21.

      On September 30, 2021, Father filed a notice of appeal from the court’s

August 23, 2021 and September 9, 2021 orders. Father also filed a court-


                                        -5-
J-A08023-22



ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. On appeal, Father raises the following issue for our consideration”

“Whether the [trial] court erred when it closed the case in a custody matter,

thereby denying [Father] any opportunity to litigate his issues, in violation of

[his] due process [rights].” Appellant’s Brief, at 2.

      We first note that Father’s appeal from the trial court’s August 23, 2021

order is untimely. See Pa.R.A.P. 903 (notice of appeal shall be filed within 30

days after entry of order from which appeal taken). We, therefore, quash the

appeal from that order.

      Moreover, Father’s appeal from the court’s September 9, 2021, order is

meritless as the parties agreed, on August 23, 2021, that they “settle[ed] the

matter between the[m] for the time being,” and that Father “resolved the

issues [he] had in question.” N.T. Pre-Trial Conference, 8/23/21, at 19, 21.

Thus, contrary to Father’s contention, the August 2021 agreement was not

“tentative.” Moreover, the issues Father now attempts to re-raise in his most

recent statement and praecipe—video conference visits and telephonic contact

with Child—are the same concerns he raised at the August 2021 conference.

See id. at 3, 7, 11, 16 19-21. As the trial judge aptly noted, if Father has

concerns relating to Child in this custody matter, other than those disposed of

at the August 23, 2021 conference, he may file a petition with the court raising

such issues. See 23 Pa.C.S.A. §§ 5328 (under Custody Act, upon petition,

trial court may modify custody order if it serves best interests of child).




                                      -6-
J-A08023-22



     Appeal quashed as to order dated August 23, 2021.    Order dated

September 9, 2021, affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2022




                                   -7-